DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on January 22, 2021. 
3.	Claims 1, 14 and 17 have been amended.
4.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

5.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims tracking cost and conversion count data, inputting the cost and conversion count data, weighting cost per actions predicted by the set of decay calculators and controlling bidding. 

The limitation of tracking, inputting, weighting and controlling, covers Certain Methods of Organizing Human Activity in the form of fundamental economic practices, but for the recitation of generic computer components. That is, other than reciting a computing device (computer or processor) nothing in the claim element precludes the step from practically being processed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “covers certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a processor to perform the tracking, inputting, weighting and the controlling steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of tracking cost and conversion count data and inputting the count data into a set of decay calculators, weighting cost per actions predicted by the decay calculators and then controlling the bidding on one or more opportunities) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processor and memories being provided instructions. The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In accordance with existing guidance, an examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning 

The Berkheimer Memorandum, Section III (A)(1) states:

A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

The Specification does not provide additional details that would distinguish the additional limitations from a generic implementation (See [0028, 0033 and 0050] of the specification and the prior art that is provided by applicant). The server may comprise a mainboard featuring one or more communication buses that interconnect the processor, the memory, and various peripherals, using a variety of bus technologies as known in the art, and further running program code that performs the functions described herein. The prior art that are used in the rejection of the claims under 102 and 103 provides support to the well-known, routine and conventional device performing the well-known steps.
Non-Obvious Subject Matter 

8.	As currently claimed, the invention recites the concept of tracking cost and conversion count data comprising costs for a set of content items to be displayed to users and a count of conversions corresponding to actions performed by users in response to being provided with the set of content items; inputting the cost and conversion count data into a set of decay calculators that utilize different decay strategies; and weighting cost per actions predicted by the set of decay calculators for a content item to create an aggregated cost per action based upon past performance of whether decay calculators correctly or incorrectly predicted cost per actions for the set of content items.  The invention further recites applying an enhanced decay factor for decaying the cost and conversion count data of the set of content items based upon the difference metric exceeding a threshold, and wherein a weight for a decay calculator is dynamically updated based upon accuracy of cost per action predictions by the decay calculator for the set of content items.
	The Examiner notes the following references:
	Liu et al. (U.S. Patent No. 9,767,489) talks about a value determined for the content item based at least in part, on the decay factor and a bid associated with the content item, wherein the content item selection module determines the value using the decay factor output from the predictive model module and a bid associated with the content item for which the decay factor was generated and another predictive value, such as a (predicted click through rate) pCTR value or (predicted conversion rate) pCVR value.  Data may be received by the content item selection system that is 
	Yates et al. (U.S. Pub. No. 2018/0012264) talks about custom feature generate that tracks the statistics of users identified in each targeting segment including the benefit that each user has provided to the third party system such as number of clicks, number of conversions, and so on that the users in each targeting segment have provided.
	Young, III (U.S. Pub. No. 2013/0091011) talks about a central server recording clicks, and click through, and conversions, and further talks about using decay function for determining “advertiser interest” based upon consumer response data and determine “publisher interest” based upon consumer click data.
	Betz et al. (U.S. Patent No. 8,577,726) talks about different techniques to decrease decay factors that influence conversion information over time such as collecting conversion information for conversions that occur over a period of time and can weight particular periods of time heavier than others when calculating bid amounts and further teaches adjusting weights according to periodic events, such as Christmas, Easter, summer, and winter.  
	Although the above-cited references teach or suggest particular elements such as Tracking and inputting of cost and conversion count data, no reference, alone or in combination, teaches or suggest the concept of weighting cost per actions predicted by the set of decay calculators for a content item to create an aggregated cost per action based upon past performance of whether decay calculators correctly or 
Response to Arguments

9.	Applicant's arguments filed 01/22/2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  See new 101 rejection above with respect to the amended limitation.  Furthermore, as discussed during the interview conducted on 01/07/2021, the Examiner noted the proposed amendment does not overcome the 101 rejection.

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                    02/25/2021